DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2018-066902.
JP ‘902 teaches a toner comprising a crystalline polyester resin, an amorphous polyester and a net intensity of a fluorescent X-ray of a sodium element in an amount of from 0.01 to 0.30 kcps (see Abstract, Binder Resin and X-ray Net Intensity ratio of Na element to Ti element (Na/Ti ratio) sections of translation).  JP ‘902 does not teach a ratio of a net intensity of a sodium element to chlorine element, however, JP ‘902 teaches the use of chloride compounds in the same amount as the Applicant teaches in the instant specification to produce the Cl/Na ratio recited in pending claim 1.  Specifically, JP ‘902 teaches the use of calcium chloride, barium chloride, magnerisum chloride, zinc chloride, aluminum chloride and polyaluminum chloride (see Aggregated Particle Formation Process section of the translation).  In Example 1 of the instant application the Applicant teaches the use of 20 parts by mass of ammonium chloride in the toner (see Example 1, pp. 72-74) while JP ‘902 teaches 13 parts of an aluminum sulfate solution in Example 1 (see [Preparation of White Toner Particles (W1)] of JP ‘902).  JP ‘902 further teaches that the chloride compounds listed above, such as aluminum chloride are functional equivalents of aluminum sulfate.  As such, one of ordinary skill in the art would have understood that such compounds are taught to be interchangeably used with aluminum sulfate.  Use of aluminum chloride in place of aluminum sulfate in the same amount (13 parts by mass) would be understood to inherently produce a Cl/Na net intensity ratio within the range recited by the Applicant in pending claim 1 as said range is broad and as the Applicant has shown that closely similar amounts (20 parts vs 13 parts) of chloride compounds yield Cl/Na ratios within said range (see Example 1 and Table 1).  Table 1 shows that toners having net intensity of Na values within the range taught by JP ‘902 (from 0.01 to 0.30) and amounts of chlorine compounds commensurate with what is taught by JP ‘902 (20 parts vs 13 parts) produce Cl/Na ratio within the claimed range.  As suitable monomers for forming the crystalline polyester resins JP ‘902 teaches the use of α,ω-linear aliphatic diols and carboxylic acids, such as 1,10 decanedicarboxylic acid and 1,6-hexanediol (see Binder Resin section of the translation).  Additionally, ester waxes are taught to be used as the release agents of the toner (see Release Agent section of the translation).  JP ‘902 also teaches that the toner be paired with a carrier to form a two component developer (see Electrostatic Image Developer section of the translation).  Additionally, toner cartridges comprise the above toner are also taught by JP ‘902 (see Image Forming Apparatus/Image Forming Method section of the translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,353,803 in view of JP 2011-140590. Claims 1-6 of US Patent ‘803 recite the same limitations recited by the Applicant in pending claims 10-14.  US Patent ‘803 does not recite a suitable ratio of Cl/Na net intensity as recited in pending claim 1 of the instant application.  The complete discussion of JP ‘902 above is included herein.  JP ‘902 teaches that by regulating the sodium element content to an amount within the above net intensity range charge leakage may be prevented by reducing the amount of water absorbed by the surface of the toner particle (see Description of Embodiments section of the translation).  Additionally, the type and content of the flocculent (such as aluminum chloride) is taught to allow for the reduction of the surfactant and improvement in the charging characteristics of the toner (see Aggregated Particle Formation Process section of the translation).  Therefore, JP ‘902 teaches that utilization of metal complex (metal chloride) flocculent in the toner formation procedure and regulation of the amount of sodium in the toner are result effective variables whose optimization controls several beneficial toner properties.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have included the metal chloride flocculent of JP ‘902 and to have regulated the amount of elemental sodium in the toner of US Patent ‘803 within the range recited by JP ‘902 and to have further optimized the amounts of the metal chloride and elemental sodium in the toner of US Patent ‘803 in order to perfect the result effective variables taught by JP ‘902.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/01/2022